IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JONATHAN GLASS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1078

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 5, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original Jurisdiction.

Jonathan Glass, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.